Bbotles, C. J.
It affirmatively appears from both the bill of exceptions and the record that the motion for a new trial was denied on November 19, 1928. It is also affirmatively shown, by the note of the trial judge that the bill of exceptions was presented to him on December 17, 1928. The bill of exceptions not having been tendered within twenty days of the date of the judgment complained of therein, this court is without jurisdiction to entertain the case.

Writ of error dismissed.


Luke cmd Bloodworth, JJ., concur.